                         UNITED STATES DISTRICT COURT
                            MIDDLE DISTRICT OF FLORIDA
                                    ORLANDO DIVISION

PEGGY NOFTZ,

                      Plaintiff,

v.                                                          Case No: 6:17-cv-1638-Orl-31TBS

HOLIDAY CVS LLC,

                      Defendant.


                                             ORDER
       This matter comes before the Court without a hearing on two motions to exclude expert

testimony (Doc. 88, 89) filed by the Plaintiff, Peggy Noftz (henceforth, “Noftz”), a similar motion

(Doc. 90) filed by the Defendant, Holiday CVS LLC ( “Holiday CVS”) and a Renewed Omnibus

Motion in Limine (Doc. 94) filed by Noftz. In the first two motions, Noftz seeks to exclude

certain opinions to be offered by two of Defendant’s experts, Robert Ketchum (“Ketchum”) and

Reginald Tall (“Tall”). In its motion, Holiday CVS seeks to exclude testimony to be offered by

Plaintiff’s expert, Russell Kendzior (“Kendzior”). Finally, Noftz’s omnibus motion covers a

number of evidentiary issues, including the testimony of Ketchum and Tall.

       I.      Background

       On October 30, 2016, Noftz was shopping at a CVS drugstore in Saint Cloud. (Doc. 2 at

2). Noftz picked up a carton of milk from a walk-in cooler 1 and walked away; a few minutes


       1
          Despite it being a walk-in cooler, shoppers were not required to walk inside the cooler to
get milk. Based on stills taken from the store’s closed-circuit video, at the time of the accident a
metal rack full of milk cartons was positioned perhaps two feet inside the cooler’s glass door.
(Doc. 88 at 28). Thus, shoppers could lean in and retrieve milk or could step just inside the
cooler to do so.
later, she returned to the area in front of the cooler door, where she fell and suffered a serious

injury to her left leg. (Doc. 2 at 2). Noftz contends that her fall was caused by negligence on the

part of the Defendant. In general terms, she contends that moisture on the floor inside the cooler

was tracked outside of it by other shoppers and by employees, making the floor just outside the

cooler door wet and slippery, causing her right foot to slip out from under her. (Doc. 2 at 2; Doc.

88 at 1-2). CVS disputes this. Noftz has a medical condition called osteogenesis imperfecta,

which causes her bones to be more brittle than those of the average person. CVS contends that,

rather than her right foot slipping on some substance on the tile floor, Noftz’s left leg simply

buckled beneath her, resulting in the fall. (Doc. 92 at 1-2).

       II.     Legal Standards

       The admissibility of testimony by expert witnesses is governed by Federal Rule of

Evidence 702, which provides:

               A witness who is qualified as an expert by knowledge, skill,
               experience, training, or education may testify in the form of an
               opinion or otherwise if:

               (a) the expert’s scientific, technical, or other specialized knowledge
               will help the trier of fact to understand the evidence or to determine
               a fact in issue;

               (b) the testimony is based on sufficient facts or data;

               (c) the testimony is the product of reliable principles and methods;
               and

               (d) the expert has reliably applied the principles and methods to the
               facts of the case.

       In Daubert v. Merrill Dow, 509 U.S. 579, 113 S.Ct. 2786, 125 L.Ed.2d 469 (1993), the

Supreme Court admonished trial courts to fulfill a gatekeeping role in the presentation of expert

testimony. The Daubert court identified four factors that district courts should consider when

assessing the reliability of an expert’s testimony: (1) whether the expert’s methodology has been



                                                 -2-
tested or is capable of being tested; (2) whether the theory or technique used by the expert has

been subjected to peer review and publication; (3) whether there is a known or potential error rate

of the methodology; and (4) whether the technique has been generally accepted in the relevant

scientific community. See id. at 593-94, 113 S.Ct. at 2797. At the same time, the Supreme

Court has emphasized that these factors are not exhaustive and are intended to be applied in a

“flexible” manner. Kumho Tire Co., Ltd. v. Carmichael, 526 U.S. 137, 141, 119 S.Ct. 1167,

1171, 143 L.Ed.2d 238 (1999).

        From the reference to “scientific knowledge” and the condition that it “will assist the trier

of fact,” the Supreme Court, in Daubert, interpreted Rule 702 to require that expert testimony on

scientific matters have the following inter-connected attributes:

               • that it be “scientific,” having a “grounding in the methods and
               procedures of science”;

               • that it bear the hallmarks of “knowledge,” which “connotes more
               than subjective belief or unsupported speculation”; and

               • that it “assist the trier of fact” or “fit” a matter at issue, meaning
               that it expresses scientific knowledge as to the proposition for which
               it is offered.

Daubert at 590-91, 113 S.Ct. at 2795 (1993). Expert testimony need not purport to reveal a

known certainty, but it must be derived by the “scientific method,” which requires that it be

supported by appropriate validation based on what is known. Id. at 590, 113 S.Ct. at 2795.

III.   Analysis

       A.      Robert Ketchum

       Ketchum, a mechanical engineer, performed an inspection of the site of Noftz’s fall in July

2018. (Doc. 88 at 20). Among other things, he investigated (1) the likelihood of condensation

forming inside the cooler and (2) whether liquid on the floor inside the cooler was likely to make

its way outside the cooler to the area where Noftz fell. Based on his investigation, which



                                                 -3-
included such things as leaving the cooler door open for 30 minutes to see if condensation formed,

and testing the slope of the flooring inside the entrance to the cooler, he concluded it was unlikely

that the floor inside the cooler was wet on the day of Noftz’s fall, and that any spills or other

liquids that were on the floor would have run back into the cooler rather than out to the site of the

accident. (Doc. 88 at 21-22).

       The Plaintiff takes issue with two opinions from Ketchum’s report, which she describes as

follows:

               a. that based on his observations of the premises’ conditions on the
               date of his inspection -- which occurred approximately 21 months
               after the subject incident – there was “no evidence of moist, wet, or
               slippery conditions of the flooring in the area of Ms. Noftz’s fall” on
               the date of the subject incident

                …

               b. that Ms. Noftz’s fall was caused by her left leg failing to support
               her as she walked, and not by her right leg slipping out from under
               her.

(Doc. 88 at 2-3).

       The Plaintiff complains that the first opinion above is unreliable because Ketchum testified

at his deposition that the temperatures of different items – the store, the cooler racks, and so forth

– were important to his opinions regarding the possibility of condensation forming inside the

cooler, and he did not obtain the temperatures of these items on the day of Noftz’s fall. (Doc. 88

at 8). However, it is apparent from Ketchum’s deposition that, in the absence of evidence to the

contrary, he assumed that the relevant temperatures on the day in question were similar to those on

the day he performed his site inspection. (Doc. 92 at 12). This would appear to be a reasonable

assumption, as drug store air conditioners and walk-in coolers tend to be kept around the same




                                                 -4-
temperatures day in and day out. Noftz offers no argument that such an assumption would render

Ketchum’s opinion unreliable. 2

       In regard to the second of these opinions, Noftz complains that Ketchum, a mechanical

engineer, is unqualified to opine on the mechanics that led to her fall, as he is not a biomechanical

engineer. Noftz offers no explanation as to why a mechanical engineer would lack the relevant

expertise regarding mechanical forces, friction and the like so as to offer an opinion regarding the

cause of someone falling down, or why a biomechanical engineer would be required for such an

assessment.

       Noftz also complains that two opinions offered by Ketchum at his deposition – that the flip

flops worn by Noftz likely contributed to her fall, and that a walk-off mat being placed outside the

cooler could have caused more accidents than it prevented – were not properly disclosed in his

expert report and he therefore should not be allowed to offer them at trial. (Doc. 88 at 14-16).

While it is true that these opinions do not appear in Ketchum’s report, they were solicited by

Noftz’s counsel at the deposition. If Noftz’s counsel reopens these doors at trial, Ketchum will be

permitted to offer his opinion as to these issues.

       The motion will be denied as to Ketchum.

       B.      Reginald Tall

       Noftz also seeks to exclude certain opinions to be offered by Reginald Tall, an orthopedic

surgeon. After reviewing Noftz’s medical records and reviewing closed circuit video of the



       2
          Noftz also complains that Ketchum overlooked record evidence of there being wet and
slippery conditions in the area of her fall. (Doc. 88 at 8-9). However, aside from Noftz’s own
testimony as to the conditions where she fell (which is disputed by other testimony), the evidence
of wet and slippery conditions involves other times and other locations within the store. (Doc. 88
at 9). Ketchum was therefore not obligated to take this evidence into account in formulating his
opinion.



                                                 -5-
incident, Tall attributed Noftz’s injury to Noftz’s “altered gait, her underlying osteogenesis

imperfecta while an outstretched mechanism reaching for the door [of the cooler] with twisting

mechanism” and stated that Noftz “sustained the left femur fracture based on the underlying

weakness of her bone secondary to her osteogenesis imperfecta,” an opinion he said was supported

by the fracture pattern on Noftz’s x-rays. (Doc. 89 at 17).

       Noftz complains that “the entirety” of Tall’s opinion as to the cause of her fall was derived

from viewing the video. (Doc. 89 at 7-8). Even assuming that this would be disqualifying – and

Noftz does not explain why this would be so – Tall states that he also reviewed Noftz’s medical

records, including her x-rays, before reaching his conclusion. Noftz also argues that this opinion

is not helpful to the jury, as jury members are in just as good a position to review the video as Tall

– an argument that does not merit serious discussion.

       Noftz also seeks to exclude Tall’s opinion that she, as someone suffering from

osteogenesis imperfecta, should not have been wearing flip flops on the day of her fall, as they are

less stable than other forms of footwear. (Doc. 89 at 9). Noftz complains 1) that Tall is not a

footwear expert; 2) that Tall failed to consider certain other evidence in reaching this conclusion;

and 3) that Tall did not include this opinion in his expert report. (Doc. 89 at 9). However, Noftz

has made no showing that footwear expertise is required to understand that flip flops generally

offer less stability than, for example, sneakers; she does not explain how the other evidence she

cites would invalidate Tall’s opinion on this point; and, as was the case with Ketchum, Tall’s

opinion as to Noftz’s footwear was solicited by opposing counsel at his deposition (Doc. 92 at 9),

meaning Tall did not err by failing to include that opinion in his report.

       The motion will be denied as to Tall.




                                                 -6-
C.     Russell Kendzior

       Holiday CVS seeks to exclude the testimony of Noftz’s liability expert, Russell Kendzior,

who has decades of experience in slip and fall prevention. (Doc. 91 at 2). Kendzior offers the

following opinions with which Holiday CVS takes issue:

       1.      That Noftz slipped and fell on moisture located on the Vinyl Composite Tile just

       outside the cooler;

       2.      That CVS knew of an increased likelihood of the areas in front of their refrigerated

       displays being wet, and therefore store employees should have inspected those areas more

       frequently to ensure that they were safe and dry;

       3.      That spilled milk may have been a chronic problem known by Holiday CVS,

       demanding attention and remediation from store management;

       4.      That because condensation and spills could accumulate in front of the store’s

       refrigerated displays, Holiday CVS should have used “an appropriate type of floor

       matting” to absorb or contain the liquids;

       5.      That Holiday CVS should have provided a warning to Noftz, such as a sign, “as to

       the impending wet floor hazard”; and

       6.      That if the store had done the things described in 2-5 above, it is unlikely that Noftz

       would have slipped and fallen and been injured.

(Doc. 90-4 at 1-2).

       Initially, Holiday CVS complains that Kendzior did not perform an on-site inspection of

the store in question, instead basing his opinions on the testimony of Noftz and the store’s former

manager, Ron Bennett; photographs and video of her fall; written discovery responses; and a State

of Florida Department of Agriculture Inspection Report dated December 26, 2015 (henceforth, the

“Inspection Report”). Holiday CVS likens the situation here to that of Alsip v. Wal-Mart Stores


                                                -7-
E., LP, 658 Fed. Appx. 944, 948 (11th Cir. 2016), a slip-and-fall case in which Kendzior did not

perform any on-site testing and from which his expert testimony was excluded. The central issue

in the case was the slipperiness of a parking lot crosswalk maintained by Wal-Mart; the plaintiff

contended that Wal-Mart failed to include aggregate in the paint used for the crosswalk’s stripes,

which were therefore not slip-resistant in accordance with industry standards. Id. at 945, 947.

Contrary to the suggestion of Holiday CVS, however, the lack of on-site testing was not itself the

basis for the exclusion of Kendzior’s testimony. The Court of Appeals did not take issue with

Kendzior’s assertion that, based on his decades of experience, he could determine the presence or

absence of aggregate just by looking at photographs of the crosswalk stripes. Id. at 947-48.

       The problem with Kendzior’s opinion was that industry standards allowed for several other

methods, besides addition of aggregate, that would make a painted surface sufficiently slip

resistant. Kendzior had not ruled out these other possibilities (or actually tested the crosswalk’s

coefficient of friction) before reaching the conclusion that the crosswalk fell short of the standard.

Id. Thus, the Court cannot conclude that a failure to perform onsite testing, standing alone, is a

sufficient basis to exclude Kendzior’s testimony.

       Nonetheless, some of Kendzior’s opinions fall short of the requirements of Federal Rule of

Evidence 702(b), in that they are not “based on sufficient facts or data”. In particular, his

opinions that Holiday CVS should have used floor matting outside the cooler door and posted a

warning about a wet floor hazard – and that doing so would likely have prevented Noftz’s injury –

are based on his opinion that the store had a “chronic” problem with liquids such as spilled milk

and melting ice on the floor of the walk-in cooler, which was then tracked outside the cooler by

vendors and CVS employees. (Doc. 90-1 at 19-20). According to his deposition testimony,

Kendzior’s opinion about the liquids on the floor of the cooler is based on the Inspection Report,




                                                 -8-
and his opinion that such liquids were tracked out of the cooler is based on the testimony of

Bennett, who managed the store at the time of Noftz’s fall. (Doc. 90-1 at 20). These sources do

not support such conclusions.

       On the last page of the Inspection Report – which the store passed – the (anonymous)

inspector wrote the following, which was termed an “Observation”: “Floor in walk in cooler has

build-up of spills and debris.” (Doc. 88 at 34).     From this, in his report, Kendzior opines that

“spilled milk may have been a chronic problem known by the Defendant.” (Doc. 90-4 at 2). 3

However, the Inspection Report observation upon which Kendzior relies makes no mention of

milk; it does not suggest that the entire floor of the cooler, or even substantial portions of it, were

covered in milk or any other liquid; and there is no evidence that the “build-up of spills and

debris” in the cooler persisted for the ten months between the inspection and Noftz’s fall.

Kendzior’s opinion as to the “chronic” problem of liquids on the floor of the cooler lacks

sufficient factual support.

       So, too, for his opinion about any such liquids being transferred from inside the cooler to

the floor where Noftz fell. At several points in his deposition, Bennett testified that employees

and vendors walked in and out of the cooler to deliver new products and restock the racks. See,

e.g., Doc. 90-7 at 9. But Kendzior does not point to any testimony from Bennett that these

individuals were tracking liquids out to the sales floor.

       Based on this analysis, Kendzior’s opinion #2, i.e., that CVS knew of an increased

likelihood of the areas in front of their refrigerated displays being wet, and therefore store

employees should have inspected those areas more frequently to ensure that they were safe and


       3
            As noted, at his deposition, Kendzior opined that the store actually had a chronic
problem with liquids on the floor of the cooler, rather than such a problem being merely a
possibility. (Doc. 90-1 at 19).



                                                   -9-
dry – is also unsupported. Of the six opinions to which Holiday CVS objected, this leaves only

Kendzior’s opinion that Noftz slipped on moisture located just outside the cooler door. However,

this is simply a recitation of Noftz’s own testimony rather than something that is properly the

subject of expert testimony.

       Holiday CVS’s motion will be granted.

       D.      Plaintiff’s Motion in Limine

       On May 10, 2019, Noftz filed what she styled a “Renewed Omnibus Motion in Limine”

(Doc. 94). The filing is problematic in several ways. First, the filing was not timely. The

deadline for filing motions in limine passed on April 26, 2019. (Doc. 87 at 1). And despite

being styled as a motion in limine, much of the motion is concerned with Daubert issues, and the

deadline for filing Daubert motions passed on April 12, 2019. (Doc. 87 at 1). Noftz did not

provide any explanation for missing these deadlines or seek leave to file this omnibus motion out

of time.

       On the merits, the motion also fails. The motion raises four issues. Despite having

already filed the Daubert challenges to defense experts Ketchum and Tall discussed above, two of

the four issues in the omnibus motion are also Daubert challenges to Ketchum and Tall. As her

third issue, Noftz complains about a failure by the Defendant to provide, in a timely fashion, some

of the information required by Rule 26 in regard to these two experts. However, any lack of

timeliness did not harm the Plaintiff. After Holiday CVS provided the required information about

its experts, the Court extended the discovery deadline from December 14, 2018 to March 15,

2019, giving Noftz plenty of time to take the necessary depositions – which she did. (Doc. 87 at

1).




                                               - 10 -
       Finally, Noftz seeks to prevent Holiday CVS from introducing any evidence or argument

regarding “the ‘non-occurrence’ or ‘infrequent/low level occurrence’ of prior incidents, claims,

adjustments, lawsuits, or accidents involving a slip and fall in the area in front of the walk-in

cooler at the subject CVS store.” (Doc. 94 at 19). But as Noftz points out in the motion itself,

her theory of liability is, in part, that Holiday CVS “was negligent in the maintenance of the floor

inside of its walk in cooler, which it knew or should have known was routinely wet from spillage

from large quantities of milk stored upon rolling shelves, and on the floor inside of said cooler”.

(Doc. 94 at 20). Under Florida law, a so-called “no-accident history” of the location of a

premises liability case may be admitted into evidence for a variety of purposes, including the

central one of showing that the area was not in fact dangerous or defective. Lewis v. Sun Time

Corp., 47 So. 3d 872, 873 (Fla. 3d DCA 2010) (citing cases).

       For all of these reasons, the omnibus motion will be denied.

       IV.     Conclusion

       In consideration of the foregoing, it is hereby

       ORDERED that the Plaintiff’s motions to exclude expert testimony (Doc. 88, 89) are

DENIED. And it is further

       ORDERED that the Defendant’s motion to exclude expert testimony (Doc. 90) is

GRANTED. And it is further

       ORDERED that the Plaintiff’s Renewed Omnibus Motion in Limine (Doc. 94) is

DENIED.

                         DONE and ORDERED in Chambers, Orlando, Florida on June 5, 2019.




                                                 - 11 -
